Citation Nr: 1731092	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for status post orchitis with right testicular atrophy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs.  The Veteran testified at a Board hearing before the undersigned in May 2015 and the matter was remanded by the Board in July 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's July 2015 remand, the AOJ was to schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right testicle disability.  The AOJ scheduled an examination for the Veteran in August 2015, but the Veteran did not attend.  The Veteran's representative asserts that the Veteran was never properly notified that he was scheduled for a VA examination.  The evidence of record does not contain any documentation indicating that the Veteran was notified of the VA examination.

Accordingly, the AOJ must schedule the Veteran for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner must describe the current manifestations of the Veteran's service-connected right testicle disability.  The examiner must also describe any occupational impairment the Veteran experiences because of his service-connected right testicle disability.  

The Veteran must be provided with timely notice of the scheduled examination, and a copy of the notification must be included in the Veteran's claims file. 

2.  Readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




